Citation Nr: 1442862	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung cancer with metastasis to the brain, to include as due  to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  He died in January 2013, while the claim on appeal was pending before the Board.  As explained below, the appellant, the Veteran's surviving spouse, has been substituted for the Veteran.

This appeal to the  Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO,  inter alia, denied the Veteran's claim for service connection for lung cancer with metastasis to the brain, to include as due to asbestos exposure.  

In January 2013, the Board remanded the claim on appeal for additional action.  After accomplishing further action, the RO continued to deny the claim ( as reflected in a September 2013 supplemental statement of the case).  Also in September 2013, the RO in Cleveland, Ohio determined that the appellant was eligible for substitution to continue the Veteran's appeal pursuant to the Veterans' Benefits Improvement Act of 2008, which created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  Thereafter, the claim on appeal was returned to the Board.

In April 2014, the Board requested an independent medical expert (IME) opinion, pursuant to 38 U.S.C.A. § 7109 (West 2002) and  38 C.F.R. § 20.901(d) (2013).  The requested  opinion was provided in  in June 2014, and a copy of the opinion was forwarded to the appellant and her representative in July 2014.  The letter that accompanied the copy of the IME opinion notified the appellant and her representative of their right to respond to the IME opinion with additional evidence or argument.  Later in July 2014, the appellant responded  that she had no further argument or evidence to submit and requested that the Board immediately adjudicate her appeal.   

the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files associated with the Veteran's claim.  The documents in the Virtual VA file include copies of the appellant's substitution request (VA Form 21-0847), received in February 2013; a power of attorney, VA Form 21-22, signed in March 2013, by the appellant in favor of the by Disabled American Veterans;  the Veteran's death certificate; a March 8, 2013, notification letter from VA to the appellant; and a February 2014 brief submitted on behalf of the appellant by her representative.  Copies of all these documents have been  added to the paper claims file.  The additional documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are not directly to the matter under consideration.  The VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The collective medical opinion and other evidence on the question of medical etiology indicates that the Veteran as likely as not developed lung cancer as a result of exposure to asbestos during his active duty service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's (and the appellant's) s favor, the criteria for service connection for lung cancer with metastasis to the brain, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim has  been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as cancer, which develop to a compensable degree (10 percent for cancer) within a prescribed period after discharge from service (one year for cancer), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to "chronic" diseases (such as cancer) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Notwithstanding any other provision of the law, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

It has been asserted, currently on behalf of the appellant, that coincident with the Veteran's documented in-service Military Occupational Specialty as a mechanic, exposure to asbestos from brake pads, aerosolized brake dust, and engine exhaust without a protective mask resulted in lung cancer that metastasized to his brain, ultimately resulting in his death in January 2013.  

The service treatment reports, to include the reports from the July 1978 separation examination and medical history collected at that time, do not reflect any evidence of lung cancer or other pertinent symptomatology or pathology.  Evidence  prior to military service reflects that the Veteran worked with a cabinet-making company for six to eight months.  After service, the Veteran worked as a truck driver/laborer until he was diagnosed with lung cancer in 1991, with the ultimate diagnosis being stage IV poorly differentiated non-small-cell adenocarcinoma of the lung with metastasis to the brain.

The record includes conflicting medical opinions on the question of whether the Veteran's lung cancer was  etiologically related to service-in particular, to asbestos exposure therein.

In March 2012, a VA examiner (a nurse practitioner) provided an opinion that the Veteran's lung cancer was less likely as not (less than a 50 percent probability) caused by  in-service asbestos exposure because the Veteran was not diagnosed with pulmonary asbestosis, and did not have the form of lung cancer that is commonly related to asbestos exposure (malignant mesothelioma).  This examiner opined that the Veteran had greater risk factors for the lung cancer diagnosis, including a history of smoking, genetics, and age.  

An opinion weighing against the claim was also rendered by a VA physician in June 2013.  After r reviewing the pre-service, in-service, and post-service evidence as summarized above, the physician concluded as follows: 

This Veteran smoked for 60 pack years.  It is also known that environmental tobacco smoke and occupational exposure to diesel exhaust, which occurred in the [V]eteran, increases ones risk for lung cancer.  Occupational exposure to asbestos has been shown, in some studies, to increase ones risk for lung cancer but non-occupational exposure to asbestos does no increase this risk.  It is unknown what percentage of the Veteran[']s time was spent with actual exposure to brake pads that contained asbestos.  However, it is less likely as not that he had a significant occupational exposure to asbestos while in the service.  The most likely cause of this Veteran[']s lung cancer is his tobacco smoking.   	 

By contrast, opinions favorable to the claim were rendered by the Veteran's private treating oncologist in April and October 2012.  In the October 2012 opinion, the oncologist stated  that "based on my medical knowledge and the credible history provided by the [Veteran], it is at least as likely as not that [the Veteran's] lung cancer is related to his exposure to asbestos[]."  His rationale was that there was a "proven link between asbestos exposure and lung cancer, which is directly related to [the Veteran's] military duties consisting of exposure to aerosolized brake dust and asbestos pads while working on military vehicles."  

To resolve the conflict in the medical opinion evidence, the Board sought an  IME opinion that was provided in June 2014.  In the opinion, prepared by a board certified oncologist and hematologist, the physician indicated  that it was "certainly within the realm of possibility" that the Veteran's lung cancer was medically related to exposure to asbestos during service.  As supporting rationale, the physician explained that asbestos exposure is an "established risk factor for lung cancer."  The physician  also noted the Veteran's smoking history, and that "[t]obacco smokers exposed to asbestos have a greatly increased risk of lung cancer."  Nonetheless, the physician ultimately concluded,  as follows:  

So after review of the records, and taking into account the known latency period between exposure to asbestos and subsequent development of malignancy, I believe that it is at least a likely as not that the lung cancer had its onset in or within one year of service as a result of his exposure to asbestos.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  Alemany, supra.  Considering the medical evidence and opinions discussed above in the light of the assertions submitted by the Veteran during his lifetime and by and on behalf of the appellant thereafter, as to the question of whether the Veteran's lung cancer is medically related to asbestos exposure during service, it cannot be said that the preponderance of the evidence is against this question.  

Instead, and while bearing in mind the provisions of 38 U.S.C.A. § 1103 with respect to the use of tobacco products, the Board  finds that the positive and negative medical opinions on this point are relatively evenly balanced.  Notably, the Board may not substitute its own medical judgment on medical issues of such complexity as the degree to which the lung cancer was the result of asbestos exposure or smoking.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, to deny the claim on the basis of a determination that the Veteran's lung cancer was the result of smoking-in light of the medical evidence that also clearly attributes such disability to in-service asbestos exposure-would have the effect of substituting the Board's medical judgment for that of the each private medical professional that attributed the Veteran's lung cancer to asbestos exposure.  Id. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises, as in the instant case, regarding such matters as service incurrence, this  reasonable doubt must be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.   ;See also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), citing Gilbert ("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")  

Given the facts noted above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's (and, the appellant's) favor, the Board concludes that the criteria for service connection for lung cancer with metastasis to the brain, now for accrued benefits purposes, are met.   


ORDER

Service connection for lung cancer with metastasis to the brain, for accrued benefits purposes, is granted.   


___________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


